Opinion issued June 18, 2013.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00412-CV
                           ———————————
        IN RE NOBLE DRILLING (JIM THOMPSON) LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Noble Drilling (Jim Thompson) LLC has filed a petition for writ of

mandamus, challenging the trial court’s order striking Noble’s pleadings and

setting a hearing to determine Salvador Maciel’s damages. 1 Upon the filing of

Noble’s petition, the Court stayed the damages hearing and requested that Maciel


1
      The underlying case is Maciel v. Noble Drilling (Jim Thompson) LLC et al., No.
      2011-43366, in the 215th District Court of Harris County, the Hon. Elaine H.
      Palmer presiding.
                                         1
respond to the petition. Noble and Maciel have since agreed that the petition

should be conditionally granted. According, we lift the stay, conditionally grant

Noble’s petition for writ of mandamus, and direct the trial court to set aside its

order striking Noble’s pleadings. We are confident the trial court will promptly

comply, and our writ will issue only if the trial court does not comply. All

outstanding motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Brown, and Huddle.




                                        2